Case 1:19-cv-05296-RMB-JS Document 32 Filed 02/14/20 Page 1 of 1 PageID: 671




Lisa J. Rodriguez
Direct Dial 856-482-5741
Direct Fax 856-482-2578
E-Mail: lrodriguez@schnader.com


                                            February 14, 2020

VIA ECF
Honorable Joel Schneider, U.S.M.J.
United States District Court for the
   District of New Jersey
Mitchell H. Cohen U.S. Courthouse
1 John F. Gerry Plaza, Room 6020
Post Office Box 2706
Camden, New Jersey 08101

           Re:        Michael Wigglesworth, et al v Maiden Holdings, Ltd, et al
                      John Dougan, et al v Maiden Holdings, Ltd., et al
                      Case No.: 1:19-cv-05296-RMB-JS

Dear Judge Schneider:

                 We write on behalf of John W. Kelly (“Kelly”) in connection with the motions for
lead plaintiff set for oral argument on February 21, 2020 at 2:00 p.m.

               On April 12, 2019, Kelly filed a motion for consolidation of related actions,
appointment as lead plaintiff, and approval of lead counsel. Dkt. No. 13. Three similar motions
were filed by other putative class members in this action. See Dkt. Nos. 14-16.

                The Private Securities Litigation Reform Act of 1995 (the “PSLRA”) provides a
presumption that the “most adequate plaintiff” to represent the interests of class members is the
person or group that, among other things, has “the largest financial interest in the relief sought by
the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). Having reviewed the competing motions and
supporting papers provided by the other movants seeking appointment as lead plaintiff, it appears
that Kelly does not possess the “largest financial interest in the relief sought by the class” as
required by the PSLRA. As such, Kelly does not oppose the lead plaintiff motions of movants
with losses larger than Kelly’s. By filing this notice of non-opposition to the competing motions,
Kelly does not waive his rights to participate and recover as a class member in this litigation.

               For these reasons, with the permission of the Court, counsel for Kelly will not
attend the February 21, 2020 oral argument on motions for appointment as lead plaintiff.

                                                        Respectfully,

                                                     /s/ Lisa J. Rodriguez
                                                     Lisa J. Rodriguez
                                         For SCHNADER HARRISON SEGAL & LEWIS LLP
LJR/mpw
